United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, LONGVIEW POST
OFFICE, Longview, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1283
Issued: February 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2009 appellant filed a timely appeal from a May 23, 2008 merit decision of
the Office of Workers’ Compensation Programs denying her occupational disease claim and a
March 24, 2009 decision denying merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant established that she sustained an injury causally
related to the factors of her federal employment; and (2) whether the Office properly denied
appellant’s request for reconsideration of the merits of the claim pursuant 5 U.S.C. § 8128(a).
On appeal, appellant contends that along with her request for reconsideration, she
submitted additional notes from her treating physician.

FACTUAL HISTORY
On November 19, 2007 appellant, then a 45-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that she sustained bilateral carpal tunnel syndrome due to the
constant repetitive use of her right hand while keyboarding and using a touch screen. She also
claimed that, during her career with the employing establishment, she performed duties requiring
repetitive movements of her hands and wrists, including hashing, sorting, boxing and working as
a window and bulk mail clerk.
By letter dated November 21, 2007, the Office notified appellant of the deficiencies in
her claim and requested that she submit additional factual and medical evidence.
In a November 7, 2007 medical report, Dr. Jon E. Kretzler, a Board-certified orthopedic
surgeon, stated that appellant was experiencing symptoms in her right and left hands and wrists
including volar wrist pain and numbness or tingling in her hands. Appellant reported that her
symptoms could be associated with the repetitive use of her hands while keyboarding and
stamping and that her position requires heavy repetitive use of her hands and fingers. She did
not note any hobbies that might have caused or exacerbated the symptoms. Physical
examination showed a mildly positive Tinel’s sign on the right, generally good sensation to light
touch in the median and ulnar nerve distributions and good range of motion of the hand, wrist
and fingers. Dr. Kretzler diagnosed possible carpal tunnel syndrome of the right wrist and
recommended a nerve conduction study. In a November 26, 2007 medical report, he noted
appellant’s hand and wrist pain and recommended nerve conduction studies to evaluate for any
median nerve compression.
By decision dated December 26, 2007, the Office denied appellant’s claim on the
grounds that she did not submit sufficient medical evidence containing a firm diagnosis.
On January 29, 2008 appellant filed a request for a review of the written record by an
Office hearing representative.
A January 11, 2008 electromyography (EMG) report revealed mild distal median
neuropathy at the right and left wrists, potentially indicating mild carpal tunnel syndrome. There
was no other evidence of a generalized sensorimotor polyneuropathy affecting appellant’s upper
extremities.
By decision dated May 23, 2008, an Office hearing representative affirmed the
December 26, 2007 decision. He found that, although the EMG report provided a firm diagnosis
of carpal tunnel syndrome, appellant did not submit a rationalized medical report establishing
that the carpal tunnel syndrome was related to her employment duties.
On January 6, 2009 appellant filed a request for reconsideration. She stated that she was
including a letter from Dr. Kretzler providing his opinion as to the cause of her carpal tunnel
syndrome.1
1

This letter was not included with appellant’s reconsideration request.

2

By decision dated March 24, 2009, the Office denied appellant’s request for
reconsideration on the grounds that she did not submit any new evidence relevant to the medical
issue of whether she sustained carpal tunnel syndrome due to her employment duties.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under the Act2 has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence,3
including that she is an “employee” within the meaning of the Act4 and that she filed her claim
within the applicable time limitation.5 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that her disability for work, if any, was causally
related to the employment injury.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8

2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
4

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
6

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS -- ISSUE 1
The issue is whether appellant established that she sustained bilateral carpal tunnel
syndrome as a result of performing repetitive hand and wrist duties during her federal
employment. The Board finds she has not met her burden of proof.
In support of her claim, appellant submitted medical reports from Dr. Kretzler. On
November 7, 2007 Dr. Kretzler stated that appellant was experiencing bilateral hand and wrist
pain and numbness. He relayed her belief that the symptoms could be associated with repetitive
use of her hands while keyboarding and stamping. Appellant reported that her position required
heavy repetitive use of her hands and fingers. Dr. Kretzler diagnosed possible carpal tunnel
syndrome of the right wrist. Further, in a November 26, 2007 medical report, he recommended
nerve conduction studies to evaluate any median nerve compression.
Dr. Kretzler did not provide a firm diagnosis of a compensable condition but only
provided a speculative diagnosis of carpal tunnel syndrome. He recommended further testing to
confirm the condition.9 Dr. Kretzler did not provide a rationalized medical opinion addressing
the cause of appellant’s wrist and hand condition.10 Although he reported appellant’s belief that
her condition was related to repetitive duties at work, this does not constitute a well-reasoned
medical opinion on causation. Mere repetition of appellant’s belief that her employment caused
or aggravated her condition is not sufficient to establish causal relationship.11
The only other relevant medical evidence of record is a January 11, 2008 EMG report
revealing mild distal median neuropathy at the right and left wrists. As this is only a diagnostic
report and does not address causation, it is of diminished probative value.12
The Board finds that appellant did not establish that she sustained carpal tunnel syndrome
due to her federal employment duties.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.14 To be entitled to
13

9

See Claudio Vazquez, 52 ECAB 496 (2001).

10

See T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008).

11

See Joseph T. Gulla, 36 ECAB 516 (1985).

12

See Conrad Hightower, 54 ECAB 796 (2003).

13

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
14

20 C.F.R. § 10.606(b)(2).

4

a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.15 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.16
ANALYSIS -- ISSUE 2
The issue is whether the Office properly refused to reopen appellant’s case under
5 U.S.C. § 8128(a). The only document appellant submitted subsequent to the May 23, 2008
decision was her letter requesting reconsideration. Appellant did not submit any new and
relevant evidence, nor did she advance a relevant legal argument or show that the Office
erroneously applied or interpreted a specific point of law. Therefore, the Board finds that she did
not meet the standards set forth under 5 U.S.C. § 8128(a) and the Office properly denied merit
review.17
On appeal, appellant contends that she submitted notes from her treating physician
together with her request for reconsideration. Although she noted in the January 6, 2009
reconsideration request that she was enclosing additional medical evidence, the record does not
show any evidence accompanying the letter. As the record does not contain any new evidence
submitted subsequent to the May 23, 2008 decision, the Board finds that the Office properly
declined to reopen the case.18
CONCLUSION
The Board finds that appellant did not established that she sustained an injury causally
related to factors of her federal employment. The Board also finds that the Office properly
denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).

15

Id. at § 10.607(a).

16

Id. at § 10.608(b).

17

See E.M., 60 ECAB ___ (Docket No. 09-39, issued March 3, 2009).

18

The Board notes that, if appellant has additional medical evidence from her treating physician, she may submit
this evidence to the Office along with a formal, written request for reconsideration under 5 U.S.C. § 8128(a) and
20 C.F.R. § 10.606.

5

ORDER
IT IS HEREBY ORDERED THAT the March 24, 2009 and May 23, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: February 4, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

